LIVINGSTON, Circuit Justice.
I do not •question the correctness of the decisions referred to. If I understand them they amount to this, that if the court cannot see from the record, that the parties are citizens of differ•ent states, it will dismiss the cause. After a cause has proceeded as far as this has, it is the duty of the court to make every reasonable intendment in favour of the jurisdiction. Can such intendment be made here? There is a decision which removes all objections to the plaintiff. Then is the defendant so described, that the court can see, that he is a ■citizen of Connecticut? The description of him as a citizen of the United States and an inhabitant of Connecticut, is equivalent to describing him as a citizen of Connecticut. He is, moreover,'described as exercising an -office, which none but a citizen of the state can be presumed to be capable of exercising. The motion must be denied.